DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-43, 48, 49, 54 and 60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al (US 2019/0239189, hereinafter Hwang, claiming the priority date of provisional applications: 62/491,303, 62/491,300 and 62/475,879).

Regarding claim 41, Hwang discloses a wireless communication device (wireless device, Fig. 19) comprising a processor and a memory (processor and memory, Fig. 19), the wireless communications device further including computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to:					control power saving function of the wireless communications device based on a discontinuous reception (DRX) cycle, the DRX cycle comprising an ON duration and an OFF duration (control of DRX, Para [0206], DRX cycle with ON duration and OFF duration, Para [0078]/Fig. 4, DRX to reduce battery consumption, Para [0076]);								receive, from a network node, information indicating parameters including a wake-up signal timing offset, the wake-up signal timing offset indicating a time offset for communicating a wake-up signal before the ON duration of the DRX cycle (higher layer signaling indicates information about size and number of sub-frames for a wake-up signal window, which is a window where a wake-up signal is transmitted, Para [0138]/Fig. 11, higher layer signaling also indicates the gap (i.e. timing offset) between the WUSO and the paging window, Para [0203], where the paging window is the interval the wireless device may need to monitor or not monitor for NDPCCH, Para [0202], UE monitors for the PDCCH during the ON duration, Para [0081]);				monitor a wake-up signal transmission channel according to the wake-up signal timing offset for receiving a wake-up signal from the network node (WUS is generated in the form of a physical channel, Para [0290], monitor channel associated with a WUS, Para [0292], device monitors for the assigned WUSO, Para [0202], monitor for WUS in WUSO window, Para [0138]).  Also see pages 15-27 from provisional application 62/491,300.
Regarding claim 42, Hwang discloses the wireless communications device of claim 41, wherein the wireless communications device further comprises computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: detect the wake-up signal on the wake-up signal transmission channel; and determine whether the wake-up signal indicates a wake-up or a non-wake-up condition; and based on detecting the wake-up condition indicated by the wake-up signal, monitor a physical downlink control channel (PDCCH) at a next ON duration of the DRX cycle (the wireless device uses the wake up signal received during the WUS window to monitor for a NPDCCH during the active mode or to not monitor for the NPDCCH if the WUS is a go-to-sleep command, Para [0158], WUS indicate the device should wake up for monitoring or go-to-sleep and not monitor, Para [0202]).
Regarding claim 43, Hwang discloses the wireless communications device of claim 41, wherein the wireless communications device further comprises computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: detect the wake-up signal on the wake-up signal transmission channel; and determine whether the wake-up signal indicates a wake-up or a non-wake-up condition; and based on detecting the non-wake up condition indicated by the wake-up signal, skip monitoring a physical downlink control channel (PDCCH) at a next ON duration of the DRX cycle (the wireless device uses the wake up signal received during the WUS window to monitor for a NPDCCH during the active mode or to not monitor for the NPDCCH if the WUS is a go-to-sleep command, Para [0158], WUS indicate the device should wake up for monitoring or go-to-sleep and not monitor, Para [0202]).
Regarding claim 48, Hwang discloses the wireless communications device of claim 41, wherein the parameters further comprise a group identifier that is associated with a plurality of wireless communications devices (group ID of wireless devices can be included, the number of groups for monitoring a WUS can be indicated in a higher layer signal, Para [0287]).
Regarding claim 49, Hwang discloses the wireless communications device of claim 48, wherein the received wake-up signal is associated with the group identifier (information expressed in the WUS may be a group identifier of wireless devices, Para [0132]).
Regarding claim 54, Hwang discloses the wireless communication device of claim 41, wherein the wake-up signal includes an identification specific to the wireless communication device (information expressed in the WUS may be a UE ID of wireless devices, Para [0132]).
Regarding claim 60, Hwang discloses a network node (base station, Fig. 19) comprising a processor and a memory (processor and memory, Fig. 19), the wireless communications device further including computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to:							transmit, to a wireless communication device, information indicating parameters including a wake-up signal timing offset, the wake-up signal timing offset indicating a time offset for communicating a wake-up signal before an ON duration of a discontinuous reception (DRX) cycle, the DRX cycle comprising the ON duration and an OFF duration for controlling power saving function (higher layer signaling indicates information about size and number of sub-frames for a wake-up signal window, which is a window where a wake-up signal is transmitted, Para [0138]/Fig. 11, higher layer signaling also indicates the gap (i.e. timing offset) between the WUSO and the paging window, Para [0203], where the paging window is the interval the wireless device may need to monitor or not monitor for NPCCH, Para [0202], UE monitors for the PDCCH during the ON duration, Para [0081].  Further disclosing the WUSO is before the paging window, control of DRX, Para [0206], DRX cycle with ON duration and OFF duration, Para [0078]/Fig. 4, DRX to reduce battery consumption, Para [0076]);							transmit a wake-up signal, to the wireless communication device, according to the wake-up signal timing offset. (WUS is generated in the form of a physical channel, Para [0290], monitor channel associated with a WUS, Para [0292], device monitors for the assigned WUSO, Para [0202], monitor for WUS in WUSO window, Para [0138], BS transmits WUS to notify wireless devices that a PDCCH is transmitted or not, Para [0257]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-47 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Vangala et al (US 2015/0305056, hereinafter Vangala).

Regarding claim 44, Hwang discloses the wireless communications device of claim 41, but not wherein the parameters further comprise criteria associated with a forced wake-up condition.  Vangala discloses the UE can skip waking up during the ON duration of multiple DRX cycles and it is therefore desirable to set a maximum limit on the number of DRX cycles that can be skipped, Para [0179].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Vangala to improve communications where the base station can provide indications to wireless devices of scheduled upcoming RRC connections.
Regarding claim 45, Hwang discloses the wireless communications device of claim 44, but not fully wherein the wireless communications device further comprises computer-executable instructions no wake-up command detected, Para [0158]), check for criteria associated with a forced wake-up condition.  Vangala discloses a maximum limit for DRX cycles that can be skipped and if the maximum skipped cycles is reached, the UE must wakeup and listen to the next On duration, Para [0179].
Regarding claim 46, Hwang discloses the wireless communication device of claim 45, wherein the wireless communications device further comprises computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: based on detecting that the criteria associated with a force wake-up condition indicates a wake-up condition, monitor Physical Downlink Control Channel (PDCCH) at a next ON duration of the DRX cycle.  Vangala discloses a maximum limit for DRX cycles that can be skipped and if the maximum skipped cycles is reached, the UE must wakeup and listen to the next On duration, Para [0179].
Regarding claim 47, Hwang discloses the wireless communication device of claim 45, but not wherein the wireless communications device further comprises computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: based on detecting that the criteria associated with a force wake-up condition indicates a non-wake up condition, skip monitoring Physical Downlink Control Channel (PDCCH) at a next ON duration of the DRX cycle.  Vangala discloses the UE can skip waking up during the ON duration of multiple DRX cycles as long as the maximum limit has not been reached, Para [0179].
Regarding claim 56, Hwang discloses the wireless communications device of claim 41, but not wherein the wake-up signal transmission channel is monitored in radio resource control (RRC) connected mode.  Vangala discloses the connected DRX configuration, Para [0125] and stay in RRC connected state with C-DRX cycle, Para [0127].

50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Anderson et al (US 2012/0275366, hereinafter Anderson).

Regarding claim 50, Hwang discloses the wireless communications device of claim 48, but not wherein the group identifier comprises an index that identifies a wake-up condition for each of the plurality of wireless communication devices in an ordered group.  Anderson discloses a wake up message where a UE is assigned an index/bit within the group, Fig. 8a.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Anderson in order to save power and prevent battery drain by activating and deactivating wireless devices with appropriate signaling.
Regarding claim 51, Hwang discloses the wireless communications device of claim 50, but not wherein the index comprises a bitmap with a bit indicating a wake-up condition for each of the plurality of wireless communication devices in the ordered group.  Anderson discloses a wake up message where a UE is assigned an index/bit within the group, Fig. 8a.
Regarding claim 52, Hwang discloses the wireless communications device of claim 41, but not wherein the parameters further comprise a group radio network temporary identifier (RNTI) being associated with the received wake-up signal.  Anderson discloses a wake up message addressed to a group of UEs using a RNTI, Para [0071].
Regarding claim 53, Hwang discloses the wireless communications device of claim 52, wherein the group RNTI is indicated by frequency-shift keying (FSK) on and off frequencies (FSK is well known in the art to one with ordinary skill).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Yang et al (US 2018/0227856, hereinafter Yang).

Regarding claim 55, Hwang discloses the wireless communication device of claim 41, but not wherein the wireless communications    device further    comprises    computer-executable instructions stored in the memory of the wireless communications device which, when executed by the UE may provide configuration information to the eNB about the features of the UE, including one or more ON durations of the C-DRX cycle that the UE may skip, Para [0107].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yang in order to predict traffic patterns and to efficiently configure features of wireless communications according to the predictions.

Claims 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Vangala and in view of Jokimies et al (US 2013/0044661, hereinafter Jokimies).

Regarding claim 57, Hwang discloses the wireless communications device of claim 41, but not wherein the parameters further comprise criteria associated with a forced wake-up condition comprising a maximum time drift.  Jokimies discloses the internal clocks of a wireless device may drift over time and may drift significantly given a long time period of an extended DRX when the device is powered down, Para [0013] and Vangala discloses a maximum limit for DRX cycles that can be skipped and if the maximum skipped cycles is reached, the UE must wakeup and listen to the next On duration, Para [0179].  In view of the combination the UE has to wake up every so often to avoid significant time drifts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jokimies in order to solve problems associated with using an extended DRX cycle such as clock drift.  
Regarding claim 58, Hwang discloses the wireless communications device of claim 57, wherein the wireless communications    device further    comprises    computer-executable instructions stored in the memory of the wireless communications device which, when executed by the processor of the wireless communications device, cause the wireless communications device to: if the received wake-up signal indicates a wake-up condition, synchronize timing of the wireless communications device with the network node if an estimated time drift is higher than the maximum time drift.  Jokimies a new timing reference can be transmitted when the clocks in wireless devices have drifted too much to maintain synchronization over long periods of time, Para [0065].
Regarding claim 59, Hwang discloses the wireless communications device of claim 57, but not wherein criteria associated with a forced wake-up condition comprises a time since a last indicated wake-up condition.  Vangala discloses a maximum limit for DRX cycles that can be skipped and if the maximum skipped cycles is reached, the UE must wakeup and listen to the next On duration, Para [0179].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461